


109 HR 5433 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5433
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Ms. Hooley (for
			 herself, Mr. DeFazio, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a Medicare Prescription Drug Ombudsman.
	
	
		1.Medicare Prescription Drug
			 OmbudsmanSection 1808 of the
			 Social Security Act (42 U.S.C. 1395b–9) is amended by adding at the end the
			 following new subsection:
			
				(d)Medicare
				Prescription Drug Ombudsman
					(1)In
				generalThere is hereby established within the Department of
				Health and Human Services an Office of the Medicare Prescription Drug Ombudsman
				(in this subsection referred to as the Office) to be headed by a
				Medicare Prescription Drug Ombudsman appointed by the Secretary. The Secretary
				shall appoint as such Ombudsman an individual who has expertise and experience
				in the fields of health care and education of (and assistance to) individuals
				entitled to benefits under this title with respect to prescription drug
				coverage under part D.
					(2)DutiesThe Medicare Prescription Drug Ombudsman
				through the Office shall—
						(A)receive complaints, grievances, and
				requests for information submitted by individuals entitled to benefits under
				part D, participating pharmacists, physicians, and hospitals;
						(B)provide assistance with respect to
				complaints, grievances, and requests referred to in subparagraph (A),
				including—
							(i)assistance in collecting relevant
				information for such individuals and seeking appeal of a decision or
				determination made by a PDP sponsor or MA organization;
							(ii)assistance to such individuals with any
				issues arising from disenrollment from a PDP under part C or an MA–PD plan
				under part D; and
							(iii)registering complaints about the benefits
				under prescription drug plans and MA–PD plans and helping resolve disputes
				between the Centers for Medicare and Medicaid, sponsors of prescription drug
				plans, and organizations offering MA–PD plans and individuals entitled to
				benefits under part D, participating pharmacists, physicians, and
				hospitals;
							(C)provide assistance to beneficiaries in
				relation to State medicaid programs under title XIX and drug manufacturers in
				accessing medically necessary drugs that are excluded from coverage under part
				D; and
						(D)submit annual reports to Congress and the
				Secretary that describe the activities of the Office and that include such
				recommendations for improvement in the administration of part D as the Medicare
				Prescription Drug Ombudsman determines appropriate.
						The annual
				report under subparagraph (D) in 2007 and 2009 shall include information on the
				number of cases described in subparagraph (C) that are handled and the success
				rates in finding alternative sources of prescription drug
				coverage..
		
